

113 HRES 410 IH: Expressing support for the designation of a “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 410IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mr. Graves of Missouri (for himself, Mr. Cicilline, and Ms. Herrera Beutler) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of a Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.Whereas small businesses represent 99.7 percent of all businesses having employees (commonly referred to as employer firms) in the United States;Whereas small businesses employ over 49 percent of the employees in the private sector in the United States;Whereas small businesses pay over 42 percent of the total payroll of the employees in the private sector in the United States;Whereas small businesses are responsible for more than 46 percent of the private, nonfarm product of the gross domestic product;Whereas small businesses generated 64 percent of net new jobs created between 1993 and 2011;Whereas 87 percent of consumers in the United States agree that the success of small businesses is critical to the overall economic health of the United States;Whereas 89 percent of consumers in the United States agree that small businesses contribute positively to the local community by supplying jobs and generating tax revenue;Whereas 93 percent of consumers in the United States agree that it is important to support the small businesses in their community; andWhereas November 30, 2013, would be an appropriate date to designate as Small Business Saturday: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a Small Business Saturday; and(2)supports efforts—(A)to encourage consumers to shop locally; and(B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.